TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00556-CV



                                Charles Hofferber, Appellant

                                               v.

                        Sharon Kerby and Wesley Kerby, Appellees




            FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
           NO. 49024-3, HONORABLE GERALD M. BROWN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Charles Hofferber and appellees Sharon Kerby and Wesley Kerby have

informed the court through counsel that they have agreed to dismiss this appeal. Accordingly, we

grant the agreed motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed on Agreed Motion

Filed: June 28, 2006